Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	In view of the Pre-Brief appeal Conference decision on 8/6/2020, 
Prosecution is hereby reopened. A new grounds of rejection as set forth below are necessitated by the decision made after the Pre-Brief appeal Conference, and therefore, the following action is made non-Final.. 

Status of the application
3.   	 Claims 1, 3-5, 7,11,12,17, 19, and 20 are pending in this application.
Claims 1, 3-5, 7,11,12,17, 19, 20 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.    The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections, set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.



8.    Claims 1, 3-5, 7, 11, 12, 17, 19-20 are rejected under 35 U.S.C. 103 as
being unpatentable over Luber et al. US 2011/0070301 in view of Anderson et al. USPN 4554169 in view of Sanchez et al. WO 2007/090504 and further in view of Muller et al. USPN 4889920 further in view of Alkayali et al. USPN 6025327 in view of evidence given by Peterson et al. USPN 6211221.

9.    Regarding claims 1,19, Luber et al. discloses that powdered blend/tablet is made which includes gelatin, hydrolyzed collagen ([0051]) and thickener e.g. gelatin can be in an amount of 0.1 to 25% by weight ([0053]) and it is in the form of compacted particle in order to achieve the orally transformable property ([0087]). 
Luber is silent about “amorphous portion of less than 25%” as claimed in claim 1 (i.e. it can be crystalline gelatin).  
Anderson et al. discloses crystalline gelatin particles are preferred choice because it is relatively less hygroscopic (col 1 lines 65-67), not cold water soluble (col 2 lines 15-17) (i.e. can be in suspension form for desired use) and it can be combined with other ingredients by pre-blending with properly-sized particles and without any clump and stable (col 3 lines 29-30) without any adverse effect (col 2 lines 35-40) for further use. Anderson et al. also discloses that crystalline form of gelatin can be used to make functional food (col 3 lines 25-27, col 4 example 1, in claim 1 of Anderson et al.).

However, Luber et al. in view of Anderson et al. are silent about 
(i) 20-80% of collagen hydrolysate
 	(ii)    “Compacted particles comprise compressed fine-powdered compacted particles” having mean particle diameter 0.8 to 4.2 mm as claimed in claim 1 and 1.3 to 2.8 mm as claimed in claim 19.
With respect to (i), Luber et al. discloses that powdered blend/tablet is made which includes gelatin, hydrolyzed collagen ([0051]).
However, regarding the amount of collagen hydrolysate, Sanchez et al. discloses that the by-products of the gelatin producing process (page 4) can further be used to make purified dry form (by spray drying method) of hydrolyzed collagen product in an amount from 15% to 35% by weight to meet claim 1 and having density 0.3 to 0.8g/ml (i.e. 800g/L) (Page 4, lines 10-35, under explanation of the invention in Description) which can be as tablet form (i.e. compacted) as final product ( at least in claim 26 Sanchez et al.). Sanchez et al. also discloses that enzymatically hydrolyzed collagen 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Luber et al. to include the teaching of Sanchez et al. to supplement with the disclosed amount of 15% to 35% by weight hydrolyzed collagen made from by-products of gelatin producing process (page 4, 14 of Sanchez et al.) in order to have nutritionally enriched small peptides and source of essential amino acids (at least in page 3, lines 20-22,  page 14 lines 25-30, in claim 9 of Sanchez et al.).
With respect to (ii), “compacted particles of 0.8 to 4.2 mm, it is to be noted that Luber et al. discloses that the mean diameter of a tablet can be 5 millimeter (e.g. 5 mm probe is placed along the circumference of the tablet [0136], therefore, it may be about diameter of the tablet is 5 mm) and it is compacted particles ([0136]). 
 It is to be noted that the mean particle diameter is related to bulk density which is addressed below for claims 7, 20 separately. However, in order to address mean particle diameter, examiner is addressing the relation between mean particle diameter and bulk density.  
Sanchez et al. discloses that tablet form can have density 0.3 to 0.8g/ml (i.e. 800g/L) as disclosed by Sanchez et al. (Page 4, lines 10-35, under explanation of the invention in Description).
(Additionally), Muller et al. discloses that it is possible to vary particle size distribution and bulk density of the final product and the gelatin/collagen hydrolysate made can have varied 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Luber et al. to include the teachings of Sanchez et al., Muller et al. and Alkayali et al. to optimize the bulk density within the disclosed range as they are optimizable which will provide desired compactness to have desired particle diameter including claimed particle size diameter of claims 1, 19 in order to have compacted particles for desired use.
Therefore, even if the combined prior arts do not mention about the particle size of the composition comprising “hydrolyzed collagen” and gelatin, in combination, however, if we consider the teachings from the disclosed prior arts, it meets the claimed invention.
(Additionally), it is to be noted that even if the mean particle diameter of the compacted particle is not explicitly  disclosed as claimed in claims 1,19, it is within the skill of one of ordinary skill in the art to optimize the diameter as desired as is also evidenced by Peterson et al. that it is optimizable as desired (col 9 lines 36-41 e.g. “compacted in the shape and size desired” and col 12 lines 12-15 it can be 5 mm tablet if 250 mg weight). Therefore, it depends on the desired diameter for desired use.
Absent showing of unexpected results, the specific amount of diameter of the compacted particle is not considered to confer patentability to the claims. As the compacted particle size diameter is variable, that can be modified, among others, by 

10.	Regarding claims 7, 20, Luber et al. discloses the compacted particle is tablet form ([0027], [0051]). Sanchez et al. discloses that tablet form can have density 0.3 to 0.8g/ml (i.e. 800g/L) as disclosed by Sanchez et al. (Page 4, lines 10-35, under explanation of the invention in Description). It is known that the bulk weight/density provides desired compacted particle as is also disclosed by Muller et al. who discloses bulk density of about 600g/L (col 2 lines 50-55) and Alkayali et al. who discloses that the final particle size and mesh are adjusted to 0.46g/cc (col 3 lines 16-20) and discussed above to address mean particle diameter as claimed in claims 1, 19 above.


11. 	Regarding claim 3, Luber et al. discloses that water soluble compressible carbohydrates can be present in such a composition ([0039]). Also Luber et al. discloses that the composition can also include natural flavors as fruit juices etc., antioxidants ([0035]) preservatives etc. (at least in [0034], [0035]), [0036], [0027]). It is to be noted that some of them are water soluble.

12.	 Regarding claim 4, claim limitation of ‘compacted particles comprise a compacted substantially dry solid material mixture”, as claimed in claim 4, Luber et al. discloses that the final dry blend is suitable for compaction (at least in [0093]) to meet claim 4.

 13.    Regarding claim 5, it is known that dry powdered crystalline gelatin, hydrolyzed collagen is dry and less moisture can represent bound water and not free water. It is also to be noted that   Luber et al. discloses that the composition includes activating one or more binders by using activation energy to fuse or melt to fuse into a tablet shape (at least in claim 16 (b) of Luber et al., [0147], [0151]) and water activating binding material can be hydrolyzed collagen (at least in [0051]). Therefore, the compacted particles with 

14.    Regarding claim 11, Sanchez et al. discloses that the size of the collagen hydrolysate is in the ranges between 1000-50,000 da size (page 5 lines 25-30 and in claim 9 of Sanchez et al.) in order to provide small peptides having amino acids as a source of nutritionally enriched small peptides and source of essential amino acids (at least in page 25-30, in claim 9 of Sanchez et al.) as discussed (motivation) above for claims 1, 19 and is applicable here. 

15.    Regarding claim 12, amended claim 12 is an independent method claim 12. It is to be noted that all the claim limitations of claim 12 has been addressed above with claim 1 using modified Anderson et al. and is applicable for claim 12.
However, regarding one method step, “dissolving a composition in water at 60-90 degree C”, Anderson et al. also discloses that this gelatin particle are crystalline gelatin particle ( at least in col 2 lines 10, 42-50) can be used to heat and dissolve in order to make homogeneously dissolved composition solution.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Luber et al. (at least in [0051]) to include the teaching of Anderson et al. to provide heating in order to dissolve in water at a temperature of around 180 degree F (i.e. about 80 degree C) to proceed for the next step. 

Absent showing of unexpected results, the specific amount of solid material is not considered to confer patentability to the claims. As the solid content is variable that can be modified, among others, by adjusting the amount of dehydration (i.e. Concentration), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of solid content in Anderson et al. in view of Muller et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. concentrated form (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding other claim limitations of claim 12 is identical to claim 1 and is applicable as addressed for claim 1 above. 

16. 	Regarding claim 17, Luber et al. discloses that the composition can include natural flavors, preservatives etc. (at least in [0034], [0036], [0027]). 

Pertinent prior arts
17. 	Baumoeller et al. US 2004/0116542


Conclusion
18.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


Examiner, Art Unit 1792